Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 2, 2019

                                      No. 04-19-00077-CV

                          Maria Jilma URIBE and Jose Carlos Uribe,
                                        Appellants

                                                v.

 CARRINGTON MORTGAGE SERVICES, LLC, Servicer and Attorney-in-Fact for Wells
  Fargo Bank, N.A., as Trustee, for Carrington Mortgage Loan Trust, Series 2006-NC4 Asset
   Backed Pass Through Certificates, as Assignee and Successor to New Century Mortgage
                                         Corporation,
                                          Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-18492
                           Honorable Renée Yanta, Judge Presiding


                                         ORDER
        On March 20, 2019, we issued a show cause order instructing appellant to provide written
proof of payment to the trial court clerk and the court reporter who are responsible for preparing
the clerk’s record and reporter’s record. Appellant timely responded with satisfactory proof of
payment for both records. The clerk’s record was filed on March 28, 2019. Accordingly, it is
ORDERED that the reporter’s record is due to be filed in this court within thirty (30) days from
the date of this order.

                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court